Sognier, Judge.
The State Court of Clayton County conducted a hearing on an application to increase the amount of child support payments appellant is required to pay as the result of a bastardy conviction in 1968. After the hearing the trial court increased appellant’s support payments to $40 per week. Turnipseed appeals, contending the trial court erred (1) by increasing his sentence after the term at which sentence was imposed with no showing that appellant failed to abide by the terms and conditions of his original sentence, and (2) by using an ex post facto law as authority for increasing his sentence.
1. The first enumeration of error is controlled by our previous decision in this case, Turnipseed v. State, 147 Ga. App. 735 (250 SE2d 186) (1978), which was decided adversely to the state. Code Ann. § 81A-160 (h); Redmond v. Blau, 153 Ga. App. 395 (265 SE2d 329) (1980).
2. The state contends that Code Ann. § 27-2709 (d) (4), as amended in 1980 (Ga. L. 1980, pp. 1136, 1137), now authorizes increasing appellant’s original sentence. However, that section applies to convictions for abandonment, and appellant was convicted of bastardy. “The crimes of bastardy and abandonment are separate crimes under our statutes.” Williams v. State, 213 Ga. 221, 222 (1) (98 SE2d 373) (1957). Thus, the code section relied on is inapplicable.

Judgment reversed.


Shulman, P. J, and Birdsong, J., concur.

Harvey A. Monroe, for appellant.
William E. Frey, Solicitor, for appellee.